DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 11 recite the term “type” which renders the claim indefinite. Ln 2 of claim 1 recites the limitation “…said powder being a ferromagnetic powder from which an ε-iron oxide type crystal structure is detected as the main phase by X-ray diffractometry”.  The term “type” is also present in ln 6 of claim 1, ln 3 and 8 of claim 7, and ln 4 and 9 of claim 11.  It is not clear whether the claims are limited to ε-iron oxide ferromagnetic powders or encompass all ferromagnetic iron oxide powders having structures, formulas or properties somewhat similar to ε-iron oxide ferromagnetic powders.  Claims 2-6 are dependent from claim 1. Claim 8 is dependent from claim 7.  Claims 12-17 are dependent from claim 11.
While not a suggestion of claim language, in the interest of compact prosecution, all ferromagnetic iron oxide powders having structures, formulas or properties somewhat similar to ε-iron oxide ferromagnetic powders will be searched.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5763046 to Ejiri et al. (hereinafter Ejiri).
claims 1-3, Ejiri discloses an iron oxide ferromagnetic powder, selected from acicular ferromagnetic iron oxide powders that include ε-iron oxide type ferromagnetic powders (col 19, ln 35, col 32,ln 59-67 and col 104, ln 12),
wherein the iron oxide powder pH is optimized by binder selection within a range of 4 to 12 (col 44, ln 60-62), which overlaps the instantly claimed ranges of within 4.8 to 6.8, 4.8 to 6.3 and 4.8 to 6.0.  The binder is selected from a group that includes maleic acid, acrylic acid and methacrylic acid (col 46, ln 54-58).  Combining the ferromagnetic powder with an acidic binder is expected to provide a more acidic powder in the range of 4 to <7 (of the broader range 4 to 12), absent evidence to the contrary.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the pH of the iron oxide powder to improve the dispersibility of the powder (col 4, ln 53-54) and the stability of the binder/powder mixture (col 50, ln 42-43). 
The reference does not expressly recite that the ε-iron oxide type crystal structure is detected as the main phase by X-ray diffractometry. However, the reference teaches ε-iron oxide powder, which inherently has an ε-iron oxide crystal structure.
Claims 1-3 are product-by-process claims. Ejiri discloses an overlapping ε-Fe2O3 powder with an overlapping pH, as discussed above. Ejiri does not explicitly teach the claimed process as written, particularly wherein the powder is prepared a process comprising:
subjecting a precursor of an ε-iron oxide type ferromagnetic material to a coat-forming treatment;

subjecting the ε-iron  oxide ferromagnetic material to a coat-removing treatment, wherein an ε-iron  oxide ferromagnetic powder obtained after the coat-removing treatment is further subjected to an acetic acid treatment, and
the pH of the manufactured ε-iron  oxide ferromagnetic powder is controlled by adjusting treatment conditions of at least one treatment selected from the group consisting of the coat-forming treatment, the coat-removing treatment, and the acetic acid treatment.
However, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found 
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in item #4 above. 

Regarding claims 4-6, Ejiri discloses the ε-iron oxide type ferromagnetic powder according to claims 1, 2, and 3,
wherein the average particle size is within a range of not more than 300 nm in the major axis (not more than 0.3 µm) and within a range of not more than 30 nm (300 Angstroms) in the minor axis (crystallite size, col, 20, ln 43-46).  The crystallite size is defined as the shorter (minor) axis length in acicular powders (col 28, ln 17-19).
Both average particle sizes overlap the instantly claimed range of within a range of 7.0 to 50.0 nm.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control particle size to control magnetic dispersion of the powder and to control the thickness of magnetic layers comprising said powder (col 20, ln 47-56).  
This rejection is based on the interpretation set forth in item #4 above. 

Regarding claims 11-13 and 17, Ejiri discloses a composition comprising at least an iron oxide ferromagnetic powder selected from acicular ferromagnetic iron oxide powders that include ε-iron oxide type ferromagnetic powders (col 19, ln 35, col 32,ln 59-67 and col 104, ln 12), a solvent and a binder (col 50, ln 46-50).
wherein the iron oxide powder pH is optimized within a range of 4 to 12 (col 44, ln 60-62), which overlaps the instantly claimed ranges of within the ranges of 4.8 to 6.8, 4.8 to 6.3 and 4.8 to 6.0.  See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to obvious to one of ordinary skill in the art to control the pH of the iron oxide powder to improve the dispersibility of the powder (col 4, ln 53-54) and the stability of the binder/powder mixture (col 50, ln 42-43). 
The reference does not expressly recite that the ε-iron oxide type crystal structure is detected as the main phase by X-ray diffractometry. However, the reference teaches ε-iron oxide powder, which inherently has an ε-iron oxide crystal structure.
Claims 11-13 are product-by-process claims. Ejiri discloses an overlapping ε-Fe2O3 powder with an overlapping pH, as discussed above. Ejiri does not explicitly teach the claimed process as written. However, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  The overlapping Ejiri product is made by a different process and has an overlapping pH.
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so 
This rejection is based on the interpretation set forth in item #4 above. 

Regarding claims 14-16, Ejiri discloses the ε-iron oxide type ferromagnetic powder according to claims 11, 12, and 13,
wherein the average particle size is within a range of not more than 300 nm in the major axis (not more than 0.3 µm) and within a range of not more than 30 nm (300 Angstroms) in the minor axis (crystallite size, col, 20, ln 43-46).  Both overlap the instantly claimed range of within a range of 7.0 to 50.0 nm.  See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to control particle size to control magnetic dispersion of the powder and to control the thickness of magnetic layers comprising said powder (col 20, ln 47-56).  
This rejection is based on the interpretation set forth in item #4 above. 

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0212693 A1 to Hattori.
Regarding claims 1-3, Hattori discloses an ε-iron oxide type ferromagnetic powder (para [0036]).  The reference is silent regarding the pH of the ε-iron oxide powder.  However, the reference does teach an overlapping powder, as discussed above, made by a process that includes an acid treatment step (para [0053]). See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The products overlap and are made by overlapping processes that include acid treatment (para [0053]).  Therefore, one of ordinary skill in the art would expect the Hattori ε-iron oxide powder to have a pH that at least overlaps the range of within the instantly claimed ranges of 4.8 to 6.8, 4.8 to 6.3 and 4.8 to 6.0, absent evidence to the contrary.
The reference does not expressly recite that the ε-iron oxide type crystal structure is detected as the main phase by X-ray diffractometry. However, the reference teaches ε-iron oxide powder, which inherently has an ε-iron oxide crystal structure.
Claims 1-3 are product-by-process claims. Hattori discloses an overlapping ε-Fe2O3 powder with an overlapping pH, as discussed above. Hattori also teaches a process that employs acid treatment (para [0053]) but does not explicitly teach the claimed process as written, particularly wherein the powder is prepared a process comprising:
subjecting a precursor of an ε-iron  oxide type ferromagnetic material to a coat-forming treatment;

subjecting the ε-iron  oxide ferromagnetic material to a coat-removing treatment, wherein an ε-iron  oxide ferromagnetic powder obtained after the coat-removing treatment is further subjected to an acetic acid treatment, and
the pH of the manufactured ε-iron  oxide ferromagnetic powder is controlled by adjusting treatment conditions of at least one treatment selected from the group consisting of the coat-forming treatment, the coat-removing treatment, and the acetic acid treatment.
However, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  The overlapping Hattori product is made by a different process, employing a different acid treatment and has an overlapping pH.
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in item #4 above. 

claims 4-6, Hattori discloses the ε-iron oxide type ferromagnetic powder according to claims 1, 2, and 3,
wherein the average particle size is from 8 to 30 nm (para [0036]), which falls within the instantly claimed range of within a range of 7.0 to 50.0 nm.
This rejection is based on the interpretation set forth in item #4 above. 

Regarding claims 11-13 and 17, Hattori discloses a composition (para [0081]) comprising at least an ε-iron oxide type ferromagnetic powder (para [0036]), a solvent (para [0082]) and a binder (para [0081]-[0082]).  The reference is silent regarding the pH of the ε-iron oxide powder.  However, the reference does teach an overlapping powder made by an overlapping process, as discussed above. See MPEP 2112.01(I), cited above. Therefore, one of ordinary skill in the art would expect the Hattori ε-iron oxide powder to have a pH that at least overlaps the range of within the instantly claimed ranges of 4.8 to 6.8, 4.8 to 6.3 and 4.8 to 6.0, absent evidence to the contrary.
The reference does not expressly recite that the ε-iron oxide type crystal structure is detected as the main phase by X-ray diffractometry. However, the reference teaches ε-iron oxide powder, which inherently has an ε-iron oxide crystal structure.
Claims 11-13 are product-by-process claims. Hattori discloses an overlapping ε-Fe2O3 powder with an overlapping pH, as discussed above. Hattori also teaches a process that employs acid treatment (para [0053]) but does not explicitly teach the claimed process as written.  However, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  The 
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in item #4 above. 

Regarding claims 14-16, Hattori discloses the ε-iron oxide type ferromagnetic powder according to claims 11, 12, and 13,
wherein the average particle size is from 8 to 30 nm (para [0036]), which falls within the instantly claimed range of within a range of 7.0 to 50.0 nm.
This rejection is based on the interpretation set forth in item #4 above. 

Response to Arguments
Applicant's arguments filed 3/29/21 regarding the 112 rejection, have been fully considered but they are not persuasive. Applicant added product-by-process limitations that recite an “ε-iron oxide type ferromagnetic material” in newly amended product claims 1 and 11.  Some but not all occurrences of the term “type” were deleted in the most recent amendments to the claims.  The term “type” remains in newly amended claims 1, 7 and 11, as discussed above.  It is still not clear whether the claims are . 
Therefore, the 112(b) rejection of claims 1-8 and 11-17 stands. 
The 112(b) rejection of claims 9 and 10 is moot because the claims have been canceled.

Applicant's arguments filed 3/29/21, regarding Ejiri and Hattori have been fully considered.  
Applicant refers to Paragraph No. 7 of the final Action, where claim 10 was stated to be allowable if rewritten to overcome the 112 rejection and to include all of the limitations of its base claim, stating that independent claims 1, 7 and 11 have been amended to incorporate the subject matter of allowable claim 10. However, The 112 issues have not been fully addressed, as discussed above. Therefore, process claim 7 is not allowable.
Adding the acetic acid treatment step to product claims 1 and 11 as a product-by-process limitation does not render the product claims allowable.  Neither Ejiri nor Hattori teach acetic acid treatment yet both teach overlapping pH values, as discussed above in the rejections.  Applicant has not provided evidence that the instantly claimed and disclosed process is required to arrive at the instantly claimed product. 
Therefore, the 103 rejection of claims 1-6 and 11-17 as obvious over Ejiri stands. 
The 103 rejection of claims 1-6 and 11-17 as obvious over Hattori also stands. 
claim 9 as obvious over Hattori is moot because the claims have been canceled.
	 However, Hattori does not teach or suggest acid treatment with acetic acid. Hattori teaches the use of HF acid. 
Therefore, the 103 rejection of claims 7 and 8 as obvious over Hattori has been withdrawn.
 
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Hattori, teaches an overlapping process of making ε-iron oxide powder employing an HF acid treatment.  Hattori does not teach or suggest treatment with acetic acid. A review of the prior art does not suggest modifying Hattori by replacing HF acid with acetic acid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734